                                                                  Fll:ED
                                                          U.S.DFSTR!CTCOm^[
                                                             SAVANNAH DIV.
             IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA       2020 ^^8-3 PM 12* 17
                         SAVANNAH DIVISION

                                                        GlEftK^
GERARD J. PUGH,                                                    T. OF GA.

     Plaintiff,

V.                                       CASE NO. CV419-250


HOMER BRYSON, DISTRICT ATTORNEY
MEG HEAP, and GEORGIA
DEPARTMENT OF CORRECTIONS,

      Defendants.




                             ORDER


     Before the Court is Plaintiff's Motion for Reconsideration.

(Doc. 13.) After careful consideration of the record in this case,

the Court sees no reason to reconsider its prior order. {Doc. 12.)

Accordingly, Plaintiff's motion is DENIED.

     SO ORDERED this   3/^   day of January 2020.




                               WILLIAM T. MOORE, KJR.
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
